DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 09/27/2021, and 03/28/2022. The information disclosure statement(s) have/has been considered by the examiner.
Drawings
The drawings FIG. 3 is objected to because it has been submitted in color/grayscale.  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Allowable Subject Matter
Claims 1, 2, 5-9, 12-16, and 18-20, are allowed. The closest prior art fails to explicitly disclose, teach, or suggest the independent claim(s) as written. The prior art fails to make obvious or disclose a steering system comprising a vehicle control system, a steering sensor configured to detect a position of a steering actuator of the machine, and further in communication with the vehicle control system. The vehicle control system is configured to detect an acceleration rate of the machine, and further to command steering of the machine. The elements of the vehicle control system determining the acceleration rate of the machine by monitoring a control signal supplied to a propulsion system of the machine by the vehicle control system and measuring a ramp rate of the control signal, in combination with the other independent claim limitations, are not explicitly disclosed, taught, or suggested in previous art.
The combination of claim elements as a whole are not disclosed or obvious over the prior art PUGSLEY, TAKAHASHI, and MATTSON, and are therefore allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.B./            Examiner, Art Unit 3669                                                                                                                                                                                            
/JESS WHITTINGTON/            Examiner, Art Unit 3669